Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered January 8, 1986, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to . *303properly instruct the jury concerning the issue of motive is unpreserved for review, as no exception was raised to that portion of the charge (see, CPL 470.05 [2]). In any event, viewed in its entirety, the charge adequately conveyed the law to the jury and did not deprive the defendant of a fair trial. Mollen, P. J., Thompson, Lawrence and Harwood, JJ., concur.